UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7257


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMIE VANCE GRUBBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge.    (3:06-cr-00048-RJC-CH-1; 3:11-cv-00125-
RJC)


Submitted:   April 3, 2014                 Decided:   April 10, 2014


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmie Vance Grubbs, Appellant Pro Se.        Kimlani M. Ford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmie        Vance    Grubbs       seeks      to    appeal       the    district

court’s    order     denying      relief       on    his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate          of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial          showing         of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Grubbs has not made the requisite showing.                             Accordingly, we

deny    Grubbs’     motion     for    a    certificate           of   appealability,        as

amended, and dismiss the appeal.                    We dispense with oral argument

because the facts and legal contentions are adequately presented



                                               2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3